Citation Nr: 0210657	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-01 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of frozen 
feet, to include hyperhidrosis.

2.  Entitlement to service connection for osteoarthritis due 
to cold injury.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty to include periods from 
July 1950 to July 1953 and April 1954 to March 1957. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  
 
During the pendency of the veteran's appeal, the rating for 
service-connected disability associated with sinusitis was 
increased to 30 percent.  In a statement received from the 
veteran in July 2000, the veteran indicated that he was 
satisfied with this rating.  Thus, the Board finds that he 
has withdrawn his substantive appeal with respect to the 
issue of entitlement to an increased rating for sinusitis.  
38 C.F.R. §§ 20.202, 20.204(b) (2001).  As such, the only 
issues remaining on appeal are listed on the title page.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the  veteran's appeal has been 
obtained by the RO. 

2.  Service connection for residuals of frozen feet was 
denied by a March 1959 Board decision; this is the last final 
decision adjudicating this issue on any basis.  

3.  Evidence received since the March 1959 Board decision in 
the form of clinical opinion linking current disability in 
the lower extremities to frozen feet and exposure to cold 
during service is neither cumulative nor redundant, and by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to fairly decide 
the merits of the claim for entitlement to service connection 
for residuals of frozen feet. 

4.  There is sufficient competent medical evidence to 
conclude that the veteran has current residuals of frozen 
feet and osteoarthritis as a result of exposure to the cold 
during service.
  

CONCLUSIONS OF LAW

1.  The March 1959 Board decision that denied service 
connection for residuals of frozen feet is final.  38 C.F.R. 
§ 20.1100 (2001).

2.  Evidence received subsequent to the March 1959 Board 
decision is new and material; thus, the legal criteria for 
reopening the claim for service connection for residuals of 
frozen feet are met.  38 U.S.C.A. §§ 1110, 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (2001). 

3.  Exposure to the cold during service results in current 
disability in the lower extremity due to frozen feet.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (2001).  

4.  Exposure to the cold during service results in current 
disability associated with osteoarthritis.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001), and the implementing 
regulations published at 66 Fed. Reg. 45620, 45630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  The VCAA eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  The veteran has been notified of the evidence 
required for a grant of his claims by several adjudicative 
actions, and given the favorable resolution of the veteran's 
claims below, the Board concludes that the discussion therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims, thereby meeting 
the notification requirements of the VCAA.  Thus, there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, codified 
at 38 U.S.C.A. § 5103A.  With respect to new and material 
evidence claims, section 5103A of the VCAA, states that 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title."  The necessary 
evidence, to include the service medical records, and private 
and VA clinical records, has been obtained by the RO, and 
there is no specific reference to any other pertinent records 
that need to be obtained.  As such, and given the favorable 
adjudication to the veteran below, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Decisions of the Board are final, and in the absence of clear 
and unmistakable error, a previously denied claim can only be 
reopened upon the submission of new and material evidence.  
When new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  

The Court has held that VA must determine if new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 
38 U.S.C.A. § 5108 (West 1991); and if the claim is reopened, 
the VA must then determine whether the VA's duty to assist 
has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999).  For claims received prior to August 29, 2001, which 
is the case here, new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  New evidence submitted to reopen a 
claim will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Upon reopening the 
claim, consideration on the merits is to be undertaken. 

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury, 
disability, or death.  Hodge,155 F.3d at 1363.  As an aside, 
the Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  However, these 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case, as this appeal stems from a claim filed in 1997.  

Applying these criteria to the veteran's claim, a March 1959 
Board decision denied the veteran's claim for service 
connection for residuals of frozen feet.  This is the last 
decision adjudicating this issue on any basis, and is thus 
"final."  38 U.S.C.A. § 20.1100.  Such final decisions can 
only be reopened upon the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  

Examining the evidence of record submitted since the March 
1959 Board decision, the Board find that new and material 
evidence has been presented to reopen the veteran's claim in 
the form of several clinical opinions linking current 
disability in the lower extremities to exposure to cold 
during service.  This evidence is neither cumulative nor 
redundant, and by itself and in connection with evidence 
previously assembled, to include reference in the service 
medical records to localized hyperhidrosis of the feet, that 
it must be considered to fairly decide the merits of the 
claim for entitlement to service connection for residuals of 
frozen feet. 

Having found new and material evidence to have been 
presented, the Board will now address the veteran's claim 
based on a de novo review of the entire evidence of record.  
While there is some "negative" evidence suggesting that the 
veteran's disability in the lower extremity is not the result 
of exposure to the cold during service (see eg. June 1999 
statement of Bruce R. LeForce, M.D.), there are several 
"positive" medical opinions showing a linkage between 
current lower extremity disability, to include peripheral 
neuropathy in both feet, and exposure to the cold during 
service.  (See eg. private medical opinions dated in 
September 1998, June 1999 and October 1999 and a VA medical 
opinion following a December 1998 examination of the feet.)  
Given this evidence, it clearly cannot be said that the 
"negative" evidence exceeds that of the "positive."  
Accordingly, service connection for residuals of frozen feet 
must be granted.  Gilbert, 1 Vet. App. at 49.  

With regard to the claim for service connection for 
osteoarthritis secondary to exposure to the cold during 
service, the "positive" evidence contained in the private 
medical opinions dated in September 1998 and October 1999 
discussed above also links current disability associated with 
osteoarthritis to exposure to the cold during service.  There 
is insufficient "negative" evidence of record weighed 
against this evidence to reasonably deny the veteran's claim.  
Accordingly, and after affording the veteran the benefit of 
all reasonable doubt, the Board concludes that the claim for 
service connection for osteoarthritis due to cold injury must 
also be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 49.


ORDER

The claim for service connection for residuals of frozen feet 
is reopened and granted.  

The claim for entitlement to service connection for 
osteoarthritis due to cold injury is granted.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

